Harvey, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered June 23, 1987 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Following a Superintendent’s hearing, petitioner was found guilty of violating certain institutional rules and a penalty was imposed. Petitioner’s administrative appeal of this determination was unsuccessful. Petitioner then commenced this -CPLR article 78 proceeding alleging certain procedural deficiencies in the Superintendent’s hearing. Supreme Court dismissed the petition on its merits and this appeal by petitioner ensued.
Notably, during the pendency of this appeal, the determination which is the subject of this proceeding was administratively reversed and the matter was expunged from petitioner’s records. Since petitioner has therefore already received all the relief this court could grant, the proceeding must be dismissed as moot (see, Matter of Adams v LeFevre, 135 AD2d 1054; Matter of Gonzalez v Jones, 115 AD2d 849).
Appeal dismissed, as moot, without costs. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.